Citation Nr: 0215178	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  93-09 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the assignment of up to a 50 percent 
disability evaluation with an effective date earlier than 
April 2, 1997 for post traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1994 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which established service connection for PTSD 
with a 10 percent disability evaluation.  The assigned 
evaluation was increased to 50 percent pursuant to an April 
1998 rating.  The veteran accepted the 50 percent evaluation 
in a June 1998 statement but indicated that the effective 
date should be in 1993 or as far back as his release from 
active duty.  

The particular issue currently on appeal was previously 
before the Board on several occasions.  A December 1999 Board 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (hereinafter, "Court") and the Board's 
decision was vacated and remanded for consideration of the 
veteran's claim in the context of the Veterans Claims 
Assistance Act of 2000.  In May 2002, the Board endeavored to 
undertake additional development, but the veteran waived 
further development in a statement dated in July 2002.

As noted in the Board's May 1, 2002 decision, the issue on 
appeal has been adjusted to be more beneficial to the 
veteran.  

Also as noted in the introduction of the Board's May 1, 2002 
decision, the veteran has raised an additional issue, 
concerning the assignment of an earlier effective date for 
tinnitus in his September 2001 brief.  At his hearing before 
the undersigned on July 13, 1999, a claim of entitlement to 
service connection for chloracne was additionally interposed.  
Because those issues are not before the Board on this appeal, 
they are hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.   

2.  The criteria for a 10 percent disability evaluation, but 
no more, for PTSD are met from October 27, 1993, and the 
criteria for a 50 percent disability evaluation for PTSD are 
met from April 2, 1997.


CONCLUSION OF LAW

The criteria for entitlement to the assignment of up to a 50 
percent disability evaluation with an effective date earlier 
than April 2, 1997 for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107(a), 5110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.400, 4.1, 4.7, Part 4, 4.130 (prior to 
November 7, 1996), 4.132 (from November 7, 1996), Code 9411; 
see also new regulations at 66 Fed. Reg. 45630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2002) (VCAA).  This new legislation provides among other 
things for notice and assistance to claimants under certain 
circumstances.  See also new regulations at 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159), promulgated pursuant to the enabling 
statute.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate his 
claim in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years.  The RO has made satisfactory efforts 
to ensure that all relevant evidence has been associated with 
the claims file; there are multiple VA examinations; and the 
veteran attended a personal hearing and gave testimony before 
the undersigned Member of the Board on July 13, 1999.  

The Board sought to obtain additional medical evidence on the 
veteran's behalf, but in correspondence dated July 25, 2002 
the veteran submitted what is construed as a waiver of 
further development.  The veteran has been offered an 
opportunity to submit additional evidence in support of his 
claims.  

Notice of evidentiary development as required by Rule of 
Practice 903. 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.) is not required inasmuch 
as the only evidence added to the claims file pertinent to 
the claim is that argument submitted by the veteran together 
with duplicate evidence which he submitted with annotations.

As such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal, and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  The Board concludes that the July 2002 waiver 
together with the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate his claim, and the Board 
will proceed with appellate disposition on the merits.  

The veteran established service connection for post-traumatic 
stress disorder by means of a July 1994 rating decision, at 
which time a 10 percent disability rating was assigned.  A 50 
percent disability evaluation was assigned pursuant to an 
April 1998 rating decision, with an effective date of April 
2, 1997 for the higher evaluation.  As noted above, the 
veteran expressly accepted the 50 percent evaluation in a 
June 1998 statement but indicated that the effective date 
should be in 1993 or as far back as his release from active 
duty.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  For increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within one year from such 
date.  Otherwise, the effective date shall be the date of the 
receipt of the claim.  38 C.F.R. § 3.400.

The veteran asserts that the effective date should reflect 
some date in 1969, and he advances a copy (duplicate) of a 
June 1969 VA examination which references his report of 
complaints of sleep disorder and feelings that he might be 
"shell shocked".  The examination was ordered principally 
for residuals of shell fragment wounds pursuant to a claim 
received in June 5, 1969.  In correspondence dated on July 
25, 2002, the veteran, in effect, argues that those and 
associated documents constitute a claim for PTSD.  The Board 
observes that the June 1969 claim was limited to residuals of 
shell fragment wounds. 

That notwithstanding, a psychiatric diagnosis was initially 
deferred in June 1969 pending examination and observation.  
However, on subsequent observation and examination in August 
1996, the medical assessment was documented as "no 
neuropsychiatric disease found at this time."  Pursuant to a 
September 1969 rating, entitlement to service connection for 
psychiatric disability, inter alia, was denied. Inasmuch as 
the veteran did not perfect a timely appeal, the RO's 
decision became final.  38 U.S.C.A. § 7105. 

The veteran points to a reference in the September 1969 
rating that all service records were not then available.  
However, such reference appeared limited to the veteran's 
shell fragment wound claim.  In fact, the service medical 
records do actually appear complete, including entrance and 
separation examinations in addition to various treatment 
records, together with those for the shell fragment wounds.  
Notwithstanding, there is no assertion (and the record does 
not otherwise suggest) that the veteran had received 
treatment for a mental disorder in service or that the record 
as it currently stands is incomplete.  The Board observes 
that the dispositive element vis-à-vis the veteran's mental 
disorder claim in 1969 was the absence of any diagnosed 
disability.  Thus, even if there were missing service medical 
records, the Board sees no prejudice because of the absence 
of disability at that time. 

A claim to reopen entitlement to service connection for PTSD 
was received on October 17, 1993.  The claims file reflects 
the initial diagnosis of any mental disorder, i.e. PTSD, 
derived from a January 1994 mental disorders examination. 

In consideration of the final rating determination dated in 
September 1969 and the absence of any claim or records of 
treatment for the claimed disorder between that final rating 
and October 17, 1993, an earlier effective cannot precede the 
date of the receipt of the October 17, 1993 claim.  38 C.F.R. 
§ 3.400.

As noted above, service connection for post-traumatic stress 
disorder was by means of a July 1994 rating decision.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

The severity of a disability is determined, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Post-traumatic stress disorder is evaluated 
pursuant to the criteria found in Diagnostic Code 9411 of the 
Schedule.  38 C.F.R. § 4.130.  Under those criteria, a rating 
of 50 percent is warranted where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  A rating of 30 percent is warranted where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  A rating of 10 percent is warranted where the 
evidence shows occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; with symptoms controlled by 
continuous medication.  38 C.F.R. § 4.130.

The criteria for evaluation of mental disorders were amended 
during the pendency of the veteran's appeal, effective 
November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 8, 1996).  
Pursuant to the criteria for the rating of post-traumatic 
stress disorder in effect prior to November 7, 1996, a 50 
percent rating contemplated that the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 30 percent rating contemplated that there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 10 percent rating 
contemplated that the symptoms were less than that required 
for a 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  38 C.F.R. § 4.132, Diagnostic Code 9411.

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board will consider the veteran's 
symptomatology pursuant to both the criteria in effect prior 
to November 7, 1996, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The VA General Counsel passed upon the criteria in effect 
prior to November 7, 1996 for the evaluation of mental 
disorders and determined that the word "definite," as used in 
38 C.F.R. § 4.132 to describe a 30 percent degree of 
disability for purposes of rating claims based on certain 
mental disorders, should be construed to mean "distinct, 
unambiguous, and moderately large in degree, more than 
moderate but less than rather large."  VAOPGCPREC 9-93 (Nov. 
9, 1993).

At a January 1994 VA post-traumatic stress disorder 
examination the veteran related being injured in service 
twice.  He stated that he heard a thud when a friend was shot 
in the chest and that whenever he heard a similar sound he 
had a flashback to that event, which also produced 
nightmares.  The veteran discussed inservice stressors and 
became quite tearful and upset.  He stated that he didn't 
want to talk about the events and became upset when he did.  
The veteran had survivor's guilt over friends lost in 
Vietnam.  The veteran stated that he had a good attitude 
before service, but after service he was temperamental, with 
a fighting attitude.  He suffered from nightmares, 
flashbacks, and exaggerated startle responses.  He managed to 
overcome his difficulties without getting formal treatment.  
The onset of the Gulf War made his symptoms worse and he 
began suffering from frequent nightmares, flashbacks, 
outbreaks of rage, and anxiety attacks since that time.  He 
had been working at the post office for thirteen years and 
had won three harassment suits against supervisors.  He 
stated that this contributed to his difficulty in working, 
concentrating, caused more nightmares, and a sleep 
dysfunction.  He stated that whenever he had a nightmare and 
woke up from it he was unable to go back to sleep.  Anything 
that reminded him of Vietnam could set off a flashback.  He 
did go to restaurants from time to time but always sat with 
his back to a wall.  He slept with a pistol by his bed and 
woke to any noise with the pistol in his hand.  He had 
partially limited his social life and felt he was at a dead 
end at work because of ongoing struggles he had with people 
at work.  The veteran's sensorium was intact.  There was no 
evidence of any organic or psychotic disorder.  His judgment 
was fair.  His insight was nil.  There was an element of 
suspiciousness but no evidence of any paranoid delusions.  
Hallucinations and delusions were denied.  He was able to do 
serial sevens.  His affect was intensified with underlying 
depression and anxiety.  The veteran was capable of managing 
his financial affairs.  The examiner diagnosed only mild to 
moderate post-traumatic stress disorder.

A December 1996 VA post-traumatic stress disorder examination 
notes that the veteran was 48 years old and had been married 
for 17 years.  He had been married once before.  He had 
fourteen years of education.  He worked for the post office 
as a letter carrier and had been working there for fifteen 
years.  He received $828 per month in VA compensation.  The 
veteran stated that when he was wounded the first time he 
complained of nightmares and jumping in his sleep.  He had 
flashbacks and remembered events.  He was taking Serzone for 
depression and anxiety.  He woke up in sweats.  Mental status 
examination found the veteran normally built, well-developed, 
and casually dressed.  He was clean and tidy.  He had normal 
psychomotor activity.  Facies were mobile.  The veteran was 
cooperative and talked constantly, but slowly.  He was 
coherent and relevant and responded well to the questions 
posed.  Speech rate and tone were normal.  Communication was 
normal.  Affect was appropriate.  His mood seemed somewhat 
depressed to neutral.  No thought disorders were elicited, 
but the veteran complained of flashbacks and depression and 
having explosions of anger for a long time.  He was oriented 
and memory was kept.  He was intellectually of above average 
intelligence.  Judgment and insight were both good.  The 
examiner diagnosed post-traumatic stress disorder and 
provided a global assessment of function of 71 to 81.  The 
examiner opined that the veteran was able to handle veterans 
benefits and was socially and industrially unimpaired.

A January 2, 1997, VA medical report shows that the veteran 
was seen with mood and affect appropriate. He stated that he 
was sleeping better and was not as anxious on his new 
medication but was interested in trying another 
antidepressant.  He denied suicidal plan or ideation and 
renewed a no suicide contract.

A January 16, 1997, VA medical report shows that the veteran 
was working on a regular basis at the post office.  He was 
still experiencing some agitation, but his frustration 
tolerance had improved with his medication.  His nightmares 
had decreased.  He still had a lot of intrusive thoughts but 
handled them by staying busy.  He and the wife were going to 
joint marital therapy.  He was sleeping much better.

An April 2, 1997, VA post-traumatic stress disorder 
examination provided evidence upon which the RO based the 
increase of the veteran's disability rating from 10 percent 
to 50 percent for post-traumatic stress disorder.  That 
examination found a level of social, vocational, and 
industrial impairment that was in the moderate to severe 
range of impairment due to the veteran's post-traumatic 
stress disorder and assigned a global assessment of 
functioning of 50 to 55.  The examiner provided a diagnosis 
of moderate to severe post-traumatic stress disorder.

The Board finds that the first date upon which the evidence 
shows a factually ascertainable increase in disability was 
April 2, 1997, as the examination report on that date 
demonstrated that the veteran met the criteria for a rating 
of 50 percent.  The Board finds that the preponderance of the 
evidence does not demonstrate that the veteran met the 
criteria for a rating of 30 or 50 percent, using the criteria 
in effect subsequent to November 7, 1996, or those criteria 
in effect prior to that date.

The Board notes that the evidence prior to April 2, 1997, 
does not show any circumstantial, circumlocutory, or 
stereotyped speech.  The veteran's speech was seen as normal, 
except for some slowness at the January 1994 examination.  
There is no evidence that the veteran was experiencing any 
panic attacks or that he had any panic attacks more than once 
per week.  The evidence does not show that the veteran had 
difficulty understanding complex commands.  The December 1996 
VA examination found that memory was kept and the veteran was 
capable of serial sevens at the January 1994 examination.  
There is no evidence of impairment of abstract thinking and 
no thought disorders are shown by the evidence.  The 
veteran's affect is shown to be appropriate and not 
flattened.  The Board does note that the veteran was found to 
have fair judgment at the January 1994 examination and good 
judgment at the December 1996 examination, showing some 
impairment of judgment.  Both examinations note an underlying 
mood of depression and anxiety.  Furthermore, the veteran has 
complained of difficulty in relating to supervisors at work 
and stated that he limited his social life.  However, the 
Board finds that the evidence shows only some impairment of 
judgment, a mood of depression and anxiety, and some 
difficulty with supervisors at work and limiting of social 
interaction.  These symptoms alone, without further 
symptomatology do not cause the veteran's disability to rise 
to the level envisioned by the schedular criteria for a 
higher rating because the record does not demonstrate 
intermittent periods of inability to perform occupational 
tasks due to mental disorder or other symptomatology 
reflective of a more severe disability prior to April 2, 
1997.  

Therefore, the Board finds that the veteran's occupational 
and social impairment does not rise to the level contemplated 
by a rating of 30 or 50 percent pursuant to the criteria in 
effect subsequent to November 7, 1996.  The Board finds that 
the veteran's symptomatology more nearly approximates the 
criteria for an evaluation of 10 percent, which is warranted 
where the evidence shows occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; with symptoms 
controlled by continuous medication.  The Board notes that 
the veteran was taking continuous medication, and notes the 
opinion at the December 1996 VA examination that he was 
socially and industrially unimpaired.  The January 1994 VA 
examination found his post-traumatic stress disorder to be 
only mild to moderate.  The Board finds that his 
symptomatology is not of the severity which would warrant a 
rating in excess of 10 percent prior to April 2, 1997.  

The Board has particularly relied upon the lack of evidence 
showing intellectual impairment, the evidence showing that 
the veteran had maintained both a job and a marriage for many 
years, and the opinion of the examiner at the December 1996 
examination that the veteran was socially and industrially 
unimpaired in finding that he did not meet the criteria for a 
higher evaluation prior to April 2, 1997.

The Board also finds that the evidence prior to April 2, 
1997, does not show that the veteran met the criteria for a 
higher rating for post-traumatic stress disorder pursuant to 
the criteria in effect prior to November 7, 1996, the more 
favorable criteria.  The preponderance of the evidence is 
against a disability that is "distinct, unambiguous, and 
moderately large in degree, more than moderate but less than 
rather large."  See VAOPGCPREC 9-93 (Nov. 9, 1993).  The 
Board finds that the evidence prior to April 2, 1997, also 
does not show that the ability to establish or maintain 
effective or favorable relationships with people was 
considerably impaired or that by reason of psychoneurotic 
symptoms the veteran's reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  

The Board notes that the veteran remained employed at the 
post office during the period prior to April 2, 1997, which 
position he had maintained for some time.  The veteran also 
remained married to a wife of many years.  While the January 
1994 VA examination did find some lack of judgment and 
insight and an element of suspiciousness, the veteran's 
overall symptomatology was not of the severity which would 
warrant the assignment of a higher rating.  The 
suspiciousness and reduced judgment do not appear to have 
resulted in a level of social and industrial impairment which 
could be considered to be "considerable" or "definite" as 
defined above. 

In making this determination, the Board has relied upon the 
fact that the veteran maintained his job and marriage, both 
of many years duration.  Most notably, the Board has also 
relied upon the opinion of the examiner at the December 1996 
VA examination that the veteran was socially and industrially 
unimpaired.  Although the veteran limited his social life and 
had some disagreements with supervisors at work, the evidence 
does not show that his post-traumatic stress disorder was 
productive of impairment which reflected a higher level of 
disability.  Under the old criteria, the veteran's 
symptomatology appears to more nearly approximate the 
criteria for the evaluation of 10 percent prior to April 2, 
1997.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to assignment of a higher evaluation with an 
earlier effective date.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Accordingly, the Board finds that the criteria for 
entitlement to the assignment of up to a 50 percent 
disability evaluation with an effective date earlier than 
April 2, 1997 are not met, and, the veteran's claim, 
therefore, is denied.



ORDER

Entitlement to the assignment of up to a 50 percent 
disability evaluation with an effective date earlier than 
April 2, 1997 is denied.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

